 
EXHIBIT 10.1
PURCHASE AGREEMENT




This purchase agreement (this “Agreement”) is dated as of April 7, 2006, by and
between the purchaser set forth on the signature page hereto (the “Purchaser”)
and SpatiaLight, Inc., a New York corporation (the “Company”), whereby the
parties agree as follows:
 
1.        Offering.

 
a)
The Company has authorized the sale and issuance of up to an aggregate of
1,000,000 of its Common Shares (the “Shares”), to one or more purchasers (the
“Offering”). The Offering has been registered with the U.S. Securities and
Exchange Commission (“SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to the Company’s Registration Statement on Form S-3
(No. 333-122392), as subsequently amended from time to time, which registration
statement has been declared effective by the SEC, and to the Company’s knowledge
has remained effective since the SEC declared it effective and is effective on
the date hereof (the “Registration Statement”).




 
b)
The Company and the Purchaser agree that, at the Closing (as defined in Section
2), the Purchaser will purchase from the Company and the Company will issue and
sell to the Purchaser the number of Shares set forth on the signature page of
this Agreement for a purchase price set forth on the signature page of this
Agreement (the “Purchase Price”) pursuant to the terms and conditions set forth
herein. Certificates representing the Shares purchased by the Purchaser may not
be delivered to the Purchaser; instead, such Shares, if not physically
delivered, will be credited to the Purchaser using customary book-entry
procedures.




 
c)
The Company may enter into agreements with certain other purchasers (the "Other
Purchasers"), with terms and conditions, including but not limited to purchase
price and quantity of Shares, which may be different from those set forth
herein. (The Purchaser and the Other Purchasers are hereinafter sometimes
collectively referred to as the "Purchasers" and this Agreement and the stock
purchase agreements executed by the Other Purchasers are hereinafter sometimes
collectively referred to as the "Purchase Agreements"). The Company may accept
or reject Purchase Agreements in its sole discretion.




 
d)
Pursuant to Rule 424(b) of the Securities Act, the Company agrees to file with
the SEC a prospectus supplement in a form similar to Exhibit A hereto regarding
the sale of the Shares to Purchaser (the “Prospectus Supplement”) after
consummation of the sale of the Shares contemplated by this Agreement.



2.        Delivery of the Shares at Closing.



 
a)
The completion of the purchase and sale of the Shares (the "Closing") shall
occur on April 7, 2006 (the "Closing Date"). At the Closing, the Purchaser shall
deliver to the Company a certified or official bank check or wire transfer of
funds in the full amount of the purchase price for the Shares being purchased
hereunder as set forth on the signature page hereto, and the Company shall
deliver to the Purchaser, at the sole discretion of the Purchaser, stock
certificates or using customary book-entry procedures (such as the Depository
Trust Company’s Deposit Withdrawal Agent Commission system) evidencing the
number of Shares, set forth on the signature page hereto.

 
b)
The Company's obligation to issue and sell the Shares to the Purchaser shall be
conditioned upon the accuracy of the representations and warranties made by the
Purchaser and the fulfillment of those undertakings of the Purchaser to be
fulfilled prior to the Closing.



5

--------------------------------------------------------------------------------


 
3.        Company Representations and Warranties. The Company hereby represents
and warrants that: (a) it has full right, power and authority to enter into this
Agreement and to perform all of its obligations hereunder; (b) this Agreement
has been duly authorized and executed by and constitutes a valid and binding
agreement of the Company enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' and contracting
parties' rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); (c) the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby do not
conflict with or result in a material breach of (i) the Company's Amended and
Restated Certificate of Incorporation or by-laws, as amended, or (ii) any
material agreement to which the Company is a party or by which any of its
property or assets is bound; and (d) upon receipt of the Purchase Price, the
Shares will be duly and validly issued, fully paid and non-assessable, and the
Purchaser will be entitled to all rights accorded to a holder of the Company’s
Common Shares.


4.        Purchaser Representations and Warranties.



 
a)
The Purchaser represents and warrants that (a) it has had no position, office or
other material relationship within the past three years with the Company or
persons known to it to be affiliates of the Company, and (b) it has no direct or
indirect affiliation or association with any NASD member as of the date hereof.




 
b)
The Purchaser hereby confirms receipt of the base prospectus included in the
Registration Statement, as amended, and the Prospectus Supplement (together, the
“Prospectus”). The Purchaser confirms that it has had full access to the
Prospectus and has been fully able to read, review, download and print the
Prospectus.




 
c)
The Purchaser further represents and warrants to, and covenants with, the
Company that (i) the Purchaser has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Purchase Agreement constitutes a
valid and binding obligation of the Purchaser enforceable against the Purchaser
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' and contracting parties' rights generally and except as
such enforceability may be subject to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

 
6

--------------------------------------------------------------------------------


 

 
d)
The Purchaser understands that nothing in the Prospectus, this Agreement or any
other materials presented to the Purchaser in connection with the purchase and
sale of the Shares constitutes legal, tax or investment advice. The Purchaser
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Shares.




 
e)
The Purchaser has not, directly or indirectly, during the period beginning 180
days before the Company first contacted Purchaser regarding the transactions
contemplated by this Agreement and ending on the Closing Date, engage in: (i)
any “short sales” (as such term is defined in Rule 200 promulgated under the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”) of the
Company’s Common Shares, including without limitation, the maintaining of any
short position with respect to, establishing or maintaining a “put equivalent
position” (within the meaning of Rule 16a-1(h) under the Exchange Act) with
respect to, entering into any swap, derivative transaction or other arrangement
(whether any such transaction is to be settled by delivery of Common Shares,
other securities, cash or other consideration) that transfers to another, in
whole or in part, any economic consequences or ownership, or otherwise dispose
of, any Common Shares by Purchaser; or (ii) any hedging transaction which
establishes a net short position with respect to the Common Shares.



5.        Notice.  All communications hereunder, except as may be otherwise
specifically provided herein, shall be in writing and shall be mailed, hand
delivered, sent by a recognized overnight courier service such as Federal
Express, or sent via facsimile and confirmed by letter, to the party to whom it
is addressed at the following addresses or such other address as such party may
advise the other in writing:


To the Company:  as set forth on the signature page hereto.
 
To the Purchaser:  as set forth on the signature page hereto.


All notices hereunder shall be effective upon receipt by the party to which it
is addressed.
 
6.        Jurisdiction. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, as if fully performed in New
York, without giving effect to the principles of conflicts of law thereof. Each
of the parties consents to the exclusive jurisdiction of the United States
district court of the Southern District of New York or the state courts of the
State of New York sitting in the City of New York in connection with any dispute
arising under this Agreement, and hereby waives, to the maximum extent permitted
by law, any objection based on forum non conveniens.


7.        Miscellaneous.



 
a)
This Agreement (and the Prospectus and any prospectus supplement) constitutes
the entire understanding and agreement between the parties with respect to its
subject matter and there are no agreements or understandings with respect to the
subject matter hereof which are not contained in this Agreement.

 
7

--------------------------------------------------------------------------------


 

 
b)
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each party and delivered to the other
parties hereto, it being understood that all parties need not sign the same
counterpart. Execution may be made by delivery by facsimile.




 
c)
This Agreement may not be modified or amended except pursuant to an instrument
in writing signed by the Company and the Purchaser.




 
d)
The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be part of this
Agreement.




 
e)
In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.



***********************
8

--------------------------------------------------------------------------------


 
If the foregoing correctly sets forth our agreement with respect to the subject
matter hereof, please confirm this by signing and returning to us the duplicate
copy of this letter.
 

        SPATIALIGHT, INC.  
   
   
    By:   /s/ Robert A. Olins    

--------------------------------------------------------------------------------

Name: Robert A. Olins   Title: CEO    

 
Address for Notice:
    5 Hamilton Landing    
Suite 100
    Novato, CA 94949           
AGREED AND ACCEPTED:
         
PURCHASER:
 

        SOUTHRIDGE PARTNERS LLP  
   
   
    By:   /s/ Stephen M. Hicks      

--------------------------------------------------------------------------------

Name:  Stephen M. Hicks, Managing Director   Title:  Southridge Capital
Management LLC

 

  Number of Shares: 425,000         Purchase Price per Share: $3.26*          
Aggregate Purchase Price: $1,385,500.00
          Tax ID No.: 06-1494618          
Address for Notice:
Name in which book-entry should be made (if different):
_____________________
 

 
 
______________________
 
* Equal to five-day volume weighted average price of the Company’s common shares
ended April 6, 2006, discounted by five percent (5%).
 
9

--------------------------------------------------------------------------------


 
If the foregoing correctly sets forth our agreement with respect to the subject
matter hereof, please confirm this by signing and returning to us the duplicate
copy of this letter.
 

        SPATIALIGHT, INC.  
   
   
    By:   /s/ Robert A. Olins  

--------------------------------------------------------------------------------

Name: Robert A. Olins   Title: CEO

       
Address for Notice:
    5 Hamilton Landing    
Suite 100
    Novato, CA 94949           AGREED AND ACCEPTED:          
PURCHASER:
 

        SOUTHSHORE CAPITAL FUNDS LTD.  
   
   
    By:   /s/ Arlene Decastro      

--------------------------------------------------------------------------------

Name: Navigator Management Ltd.   Title: Director:

 

 
Number of Shares: 75,000
          Purchase Price per Share: $3.26*           Aggregate Purchase Price:
$244,500.00           Tax ID No.: N/A           
Address for Notice:
Name in which book-entry should be made (if different):
______________________
 

 
 
 
______________________
 
* Equal to five-day volume weighted average price of the Company’s common shares
ended April 6, 2006, discounted by five percent (5%).
 
10

--------------------------------------------------------------------------------


 

Filed Pursuant to Rule 424(b)(2) [or (5)]  
EXHIBIT A
      PROSPECTUS SUPPLEMENT  
Registration No. 333-______
(TO PROSPECTUS DATED _________________)          
SPATIALIGHT, INC.
         
___________ Common Shares
   

 
You should read this prospectus supplement and the accompanying Prospectus
carefully before you invest. Both documents contain information you should
consider when making your investment decision.


AN INVESTMENT IN OUR SECURITIES INVOLVES SUBSTANTIAL RISKS. THESE RISKS ARE
DESCRIBED UNDER THE CAPTION "RISK FACTORS" BEGINNING ON PAGE ___ OF THE
PROSPECTUS ACCOMPANYING THIS PROSPECTUS SUPPLEMENT.


We are offering _____________ of our Common Shares to one or more institutional
investors pursuant to this prospectus supplement. The purchase price for these
Common Shares is $_______ in the aggregate, or $_____ per Share.


Our Common Shares are quoted on the Nasdaq SmallCap Market under the symbol
"HDTV". On _______, the last reported sales price of our Common Shares was $____
per Share.


NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY OTHER REGULATORY BODY HAS
APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR
ADEQUACY OF THIS PROSPECTUS SUPPLEMENT OR THE RELATED PROSPECTUS. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.


The date of this prospectus supplement is ________________.